DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                                      Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 11/14/2018 is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
                                                                       
                                                 Ex Parte Quayle Action       
          Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 ©.G. 213, (Comm'r Pat. 1935).           A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
          This application is in condition for allowance except for the following formal matters:
2.        Claims 1-8 are objected to because of the following informalities:
           Regarding claim 1, the entire phrase of claim 1 is unclear such that the understanding of the technical teaching is hindered. In order to overcome this objection, the examiner kindly suggest the applicant to amend claim 1 as following:

  Claim 1: “A testing device for testing a control unit of a switching device of an electrical switchgear, the testing device comprises:        [which has a positive 
           Regarding claim 8, in line 1, “Method” should be changed to --- A method ---. Line 2, “a control unit of a switching device of a switchgear installation” should be changed to --- the control unit of the switching device of the switchgear ---. 
          Claims 2-8 are also objected as they inherit the deficiencies in claim 1.
      
                                                           Reason for Allowance
3.       Claims 1-8 are allowed over the art of record.  4.      The following is a statement of reasons for the indication of allowable subject matter:  
          a.   The closest references are found based on the updated search:
             Klapper et al. (US. Pat. 10353002) discloses a test system and a method to test a circuit breaker of an electrical switchgear assembly. A sub-station battery of the electrical switchgear assembly is used to generate a supply voltage for the circuit breaker for the testing thereof, wherein the sub-station battery is coupled to a test device in order to generate the supply voltage for the circuit breaker from an input voltage provided by the sub-station battery. The supply voltage is stabilized by means of a voltage regulator of the test device  (see the specification for more details). 
  Kaplan (US. Pub. 2005/0168365) discloses a switching arrangement comprising: a first digital input; a second digital input; a switch for switching the first digital input and the second digital input; an evaluation element connected with the first digital input and the second digital input, the evaluation element evaluating whether the first digital input and the second digital input are in a predetermined relationship therebetween; a control element to control switching of the switch, the control element connected with the evaluation element and the switching element, the control element comprising a quantizer having a quantizer output, wherein switching between the first digital input and the second digital input depends on the quantizer output when the first digital input and the second digital input are in the predetermined relationship therebetween and switching between the first digital input and the second digital input does not depend on the quantizer output when the first digital input and the second digital input are not in the predetermined relationship therebetween (see claim 1 and the abstract for more details).
            LeCourt (US. Pub. 5734207) discloses an apparatus for use in an AC power distribution system having a sinusoidal voltage source and a load, the apparatus including a circuit for selectively connecting and disconnecting the load from the source, a circuit for sensing voltage of the source, and a circuit for memorizing a characteristic of the source voltage, prior to the load being disconnected from the source, and for reconnecting the load to the source at a zero crossing point of the voltage sinusoid so that the sinusoid continues cycling in the direction it would have if the load had not been disconnected from the source (see the specification for more details).
            Clunn (US. Pub. 6426632) discloses method for testing an electronic circuit breaker having separable contacts and arc fault and/or ground fault interrupting capability responsive to differential currents in the line and neutral conductors, wherein the circuit breaker under test is 

           b.     Regarding claim 1, the cited references, alone or in combination, do not disclose nor fairly suggest:              “A testing device for testing a control unit of a switching device of an electrical switchgear, ….. the test device has a separation unit which is connected to the positive pin and to the negative pin and is configured to separate a positive signal component in the form of a positive track from the input signal and to output said positive signal component at a first pin and to separate a negative signal component in the form of a negative track from the input signal and to output said negative signal component at a second pin” in combination with all other elements as claimed in independent claim 1. 

            As to claim(s) 2-8, the claims are allowed as they further limit allowed claim 1.
                                                                  Conclusion6.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
4/18/2019